—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J., at suppression hearing; David Stadtmauer, J., at plea and sentence), rendered April 2, 1997, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The radioed description, including height, weight and colors of clothing, was sufficiently specific given the close temporal and spatial proximity of the drug sale to the arrest, and the arresting officer’s testimony was sufficient to permit the court to make an independent finding of probable cause, even without actual testimony that defendant met the description (see, People v Martinez, 245 AD2d 185, Iv denied 91 NY2d 975; People v Vinniane, 242 AD2d 464, Iv denied 91 NY2d 882). We have considered and rejected defendant’s remaining claims. Concur — Sullivan, J. P., Rosenberger, Rubin, Saxe and Buckley, JJ.